In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00257-CV

IN RE HULCHER SERVICES, INC.,                §    Original Proceeding
Relator
                                             §    From the 236th District Court

                                             §    of Tarrant County (236-228956-08)

                                             §    October 11, 2018

                                             §    Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the petition for writ of mandamus filed by relator

Hulcher Services, Inc. We conditionally grant relator’s petition. Writ will issue only if

the trial court fails to vacate the July 27, 2018 order striking Hulcher’s jury demand

and requiring that “the issue of attorney’s fees be held to the court.”

      It is further ordered that real party in interest Emmert Industrial Corp. shall

pay all costs of this proceeding, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Wade Birdwell___________________
                                           Justice Wade Birdwell